Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 4, 6, 7 and 10-19 are currently active in the application.
Terminal Disclaimer
	Applicant’s terminal disclaimer of April 05, 2022 has been received and approved therefore the double patenting rejection of the claims contained in the Final Rejection of March 02, 2022 has been withdrawn and the claims allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Galocsy in view of Olah as evidenced by Gilliam, do not suggest or teach all the limitations of the instant claim.
Galocsy discloses that nickel catalysts are typically utilized for steam methane reforming however does not disclose its use as such.  Galocsy also discloses that red mud may be utilized in fluidized bed reactors but again does not disclose its use.  Therefore, Galocsy does not disclose a ratio of aluminum oxide to iron oxide nor a ratio between titanium oxide and aluminum oxide as contained in the instant claim.  
Olah discloses a nickel/magnesium oxide catalyst useful in the bi-reforming of steam and carbon dioxide with methane however does not remedy the deficiencies of Galocsy.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 4, 6, 7 and 10-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732